     Case: 1:19-cv-01845 Document #: 41 Filed: 05/01/19 Page 1 of 1 PageID #:576

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Iron Workers District Council (Philadelphia and
Vicinity) Retirement and Pension Plan, et al.
                                                     Plaintiff,
v.                                                                Case No.: 1:19−cv−01845
                                                                  Honorable Sharon
                                                                  Johnson Coleman
Kraft Heinz Company, The, et al.
                                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 1, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Motion hearing
set for 5/7/2019 for presentment of Movant The New York City Funds Motion for
Consolidation, Appointment of Lead Plaintiff, and Approval of Selection of Lead Counsel
[33] and Plaintiff Timber Hill LLC's Motion for Appointment as Lead Plaintiff and
Approval of Its Selection of Lead Counsel [36] is stricken. The motions [33], [36] are
entered and continued. Status hearing set for 5/24/2019 at 9:00 AM remains. Mailed
notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
